NUMBER 13-15-00513-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


KEVIN LOZANO A/K/A
KEVIN LOZAWO,                                                                  Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 357th District Court
                         of Cameron County, Texas.



                                        ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       This cause is currently before the Court on appellant's fifth motion for extension of

time to file the brief. The reporter’s record was filed on May 2, 2016, and appellant’s brief

was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a). This

Court has previously granted appellant four extensions of time totaling 243 days to file the
brief. This Court granted counsel’s motion to substitute counsel on September 12, 2016.

Appellant has now filed his fifth motion requesting an additional 30 days, until March 1,

2017, to file the appellate brief in this cause.

       The court reporter’s record is voluminous and counsel indicates he has formulated

the issues on appeal. The grounds for the extension are that counsel needs more time

to review the complete file because some of the issues are fact-intensive and legally

complex.

       The Court, having fully examined and considered appellant's fifth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's fifth motion for extension of time to

file the brief should be granted. Appellant’s fifth motion for extension to file the brief is

GRANTED and the Honorable Larry Warner is ORDERED to file the brief on or before

March 1, 2017.

       Under these circumstances and in order to effectuate the proper and complete

presentation of this appeal to the Court, we ABATE this appeal and remove it from the

Court’s active docket. The appeal will be reinstated when the appellant’s brief has been

properly and duly filed.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of February, 2017.




                                               2